Title: Circular to Seven General Officers, 14 October 1778
From: Washington, George
To: General Officers


          
            Sir
            Head Quarters Fredericksburg 14th October 1778
          
          I have been waiting impatiently for the movements of the enemy to come to an issue that might ascertain their intentions for the Winter, which has hitherto prevented my taking the present step; but the uncertainty in which they still continue involved, and the advanced Season of the year, will no longer admit of delay in fixing upon a plan for the general disposition of the Army in winter quarters. In determining this, it will readily occur to you that the following particulars are to be considered. The security of the Army itself—its subsistence and accommodation—the protection of the Country—the support of our important posts—the relation which ought to be preserved with the french Fleet should it remain where it is, depending on the degree of probability of a Winter operation against it, and the succour it may derive from the troops under Genl Sullivan and the Militia of the Country. After a full consideration of these points, and of any other matters requiring attention, you will be pleased to favr me with your opinion as speedily as possible—The main Questions to be decided are—whether the Army shall be kept in a collected State and where—whether it be distributed into Cantonments and in what manner and places—how soon it shall enter into quarters—and what precautions shall be used in respect to covering provisions and Forage. I am Sir Your most obt Servt
          
            Go: Washington
          
        